Title: [October 1765]
From: Washington, George
To: 




5. This Week my Carpenters workd 24 days upon the Schooner & John Askew 4 Do.
 


7. Finish’d gettg. & securing my fodder at Doeg Run.
 


8. Do.—Do. at Rivr. Plantation—too dry.
 


10. Finishd pulling Seed Hemp at River Plantation.
 


12. Finishd pullg. Do. Do. at Doeg Run. Not much, if any, too late for the Seed.

This Week my Carpenters workd 22 days upon my Schooner & J. Askew 3 Do.
 


19. This Week the Carpenters workd 18 days which makes in all 190 days & 10 of Jno. Askew.
 


21. Began to sow Wheat in Hemp Gd. at Rr. Plantn.
 


22. Began to sow Wheat at Doeg Run, on the Corn field on this side.
 


25. Began to sow wheat in the Corn field on this side the Run at the Mill.
Sowed three Pecks of Wheat (had from Colo. Lewis, of a sort, which he says is early and of an extraordinary Increase, also very large graind) behind the Garden in drills. Note it begins next the ditch & ends at a stake.
 


26. Sowed the Remaining part of the Turneps in drills with an early Wheat also abt. 3 Bushels more broad[cast] in the same Ground & the residue thereof in spelts—6 Bushels.
 


28. Sowd. the residue of P. Orch. with spelts.  B.
 


31. Finishd sowing Wheat in Hemp Ground at Rivr. Plantn. & plowd in a good deal of shattered Hemp Seed—27 Bushls. in all 152 .
